Exhibit 10.2

 

TRANSITION AGREEMENT AND RELEASE

 

This Transition Agreement and Release (“Agreement”) is made by and between
Bradley Rode (“Employee”) and TIBCO Software Inc. (the “Company”) (Employee and
Company are jointly referred to as the “Parties”).

 

WHEREAS, the Employee signed an offer letter dated October 9, 2002 with attached
exhibits, including an Employment Agreement dated October 9, 2002 (the
“Employment Agreement”) and a Non-Disclosure/Assignment Agreement dated October
9, 2002 (the “NDA Agreement”) (collectively, the “Offer Letter”);

 

WHEREAS, Employee is employed by the Company “at-will” as Executive Vice
President, Products and Technology;

 

WHEREAS, the Company and Employee have entered into certain stock option
agreements, granting Employee on November 11, 2002 and March 19, 2003 the option
to purchase shares of the Company’s common stock subject to the terms and
conditions of the applicable Company Stock Plan and the Company’s form of
written stock option agreement(s) (collectively, the “Stock Option Agreements”)

 

WHEREAS, the Parties are modifying and preparing to terminate their employment
relationship;

 

WHEREAS, Effective January 15, 2004, Employee shall no longer serve in the
position of Executive Vice President, Products and Technology;

 

WHEREAS, Employee’s employment with the Company will cease on or before November
15, 2004 (the “Termination Date”);

 

WHEREAS, the Company wishes to retain Employee until the Termination Date and
Employee wishes to remain employed by the Company until the Termination Date,
but Employee’s employment shall remain at-will and either party may terminate
the employment relationship on an earlier date with or without cause and with or
without notice, subject to the terms contained herein;

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s current employment with or future separation
from the Company;

 

THUS, in consideration of the promises made herein, the Parties agree as
follows:

 

1. Consideration.

 

(a) Up-Front Cash Payment. In consideration for executing this Agreement, the
Company shall pay Employee the total amount of Eighty-Five Thousand Dollars
($85,000), less applicable withholding, in accordance with the Company’s regular
payroll practices. This payment shall be made to Employee within five (5)
business days after the Effective Date of this Agreement.

 

1.



--------------------------------------------------------------------------------

(b) Continued Employment. The Employee’s employment with the Company shall
continue at-will until the Termination Date, unless continued employment is
earlier terminated by either the Employee or by the Company for “cause,” as
defined below (the “Employment Period”). The Company and Employee acknowledge
and agree that as of January 15, 2004, Employee’s official title shall be
Executive Vice President, and he may refer to himself as an Executive Vice
President of Strategy. Employee shall report to the Office of the CEO.
Notwithstanding his title, the Company and Employee acknowledge and agree that
the Parties do not intend Employee to be a Section 16 officer for securities law
purposes. The Company and Employee further acknowledge and agree that effective
January 15, 2004, as Executive Vice President, Employee shall (i) earn a salary
of Ten Thousand Dollars ($10,000) per month, less applicable withholdings (One
Hundred Twenty Thousand Dollars ($120,000) annualized, less applicable
withholding) paid in accordance with the Company’s regular payroll practices,
(ii) be required to work 30 hours per week (although Employee shall not be
required to work in the Company office unless requested by the Company’s CEO,
Vivek Ranadive), and (iii) perform such services as are directed by the CEO
Vivek Ranadive. If Employee accepts another position during the Employment
Period or otherwise resigns prior to the Termination Date then Employee shall
notify the Company immediately. Employee may accept and commence work for
another employer so long as, during the Employment Period, such work does not
unreasonably interfere with work he is requested to undertake for the Company,
does not create a conflict of interest with the Company, and Employee does not
accept and commence work, directly or indirectly, during the Employment Period
for a competitor of the Company, as defined below in this Section 1(b). If
Employee fails to inform the Company of any new employment or obtains and
commences work, directly or indirectly, during the Employment Period with a
competitor of the Company (collectively a “Specified Breach”), and the Company
continues to pay Employee under this section, the Company reserves the right to
seek reimbursement of payments from Employee above minimum wage for the period
following his Specified Breach. Employee shall no longer be entitled to
continued salary payments under this section if Employee accepts and commences
work for another employer which interferes with his obligations to the Company,
which creates a conflict of interest, or which involves providing services
directly or indirectly for a competitor of the Company, or if either Employee
terminates Employee’s employment with the Company or the Company terminates
Employee’s employment with the Company for “cause.” “Cause” shall mean: (i)
Employee engages in any act of dishonesty, fraud or misrepresentation, or
violation of the Company’s anti-harassment and discrimination policies; (ii)
Employee’s violation of any federal, state or other law or regulation applicable
to the Company’s business or violation of Company policies, as set forth in the
Company’s Employee Handbook, designed to ensure compliance with a federal, state
or other law or regulation applicable to the Company’s business; (iii)
Employee’s material breach of any confidentiality agreement or invention
assignment agreement between Employee and the Company; (iv) Employee
acknowledging the commission of, being convicted of, or entering a plea of
guilty or nolo contendere to, any felony or misdemeanor involving moral
turpitude; or (v) the Employee failing to notify the Company that he has
accepted a position during the Employment Period with another company and/or the
Employee accepting a position during the Employment Period, directly or
indirectly, providing services for a competitor of the Company while continuing
to receive salary and other payments from the Company. In the event that the

 

2.



--------------------------------------------------------------------------------

Company believes that Employee has committed an act or acts constituting “cause”
under subsections 1(b)(i) through (v) above, the Company shall provide specific
written notice thereof to Employee, if such “cause” is reasonably susceptible of
being cured, and the termination of Employee’s employment therefor shall become
effective fourteen (14) days after that notice, provided that it has not been
cured by that date. For purposes of this Agreement, a “competitor of the
Company” shall include, but not be limited to, any one of the following
companies, together with their successors and/or assigns: WebMethods Inc.,
Vitria Technology Inc., SeeBeyond Technology Corporation, Sonic Software,
Progress Software Corporation, the software division of IBM Corporation, the
software messaging or infrastructure division of Microsoft Corporation; BEA
Systems Inc.; Staffware PLC; or the portal division of Oracle Corporation.

 

(c) Supplemental Severance. In the event that Employee elects to continue
employment through the Termination Date and Employee’s employment has not been
terminated for “cause,” upon the termination of Employee’s employment, the
Company agrees that, in addition to paying the balance of Employee’s Base Salary
through the Termination Date, the Company will pay Employee an additional lump
sum payment of Twenty-Five Thousand Dollars ($25,000), (the “Final Lump Sum”),
less applicable withholdings, and reimbursement of payments Employee makes for
COBRA coverage for a period of eighteen (18) months, or until Employee has
secured other employment, whichever occurs first, provided Employee timely
elects and pays for COBRA coverage, each in consideration for, and conditioned
upon, the execution by Employee of a Supplemental Severance Agreement and
Release, the form of which is attached hereto as Exhibit A (the “Supplemental
Agreement”). The Final Lump Sum shall be paid within sixteen (16) days of the
Effective Date of the Supplemental Agreement. In the event that Employee’s
employment is terminated earlier than the Termination Date for “cause,” the
Company reserves the right to elect at its sole discretion whether or not to
offer Employee any payment in exchange for a supplemental severance agreement
and release, whether in the form of the Supplemental Agreement or some other
form satisfactory to the Company.

 

(d) Legal Fees. The Company agrees to pay Employee’s attorney’s fees reasonably
incurred in connection with the preparation of this Agreement, in an amount not
to exceed Ten Thousand Dollars ($10,000.00). Such attorney’s fees shall be paid
by the Company within fifteen (15) days of Employee’s provision to the Company
of documentation substantiating such expenses.

 

(e) Reporting of Compensation. The Company agrees that, if it is requested by a
third party (e.g., a lending institution) authorized by Employee to receive such
information, the Company will verify Employee’s rate of compensation between
January 15, 2004 and the Termination Date by confirming that Employee is
eligible for an annual rate of Two Hundred and Forty Thousand Dollars ($240,000)
in compensation.

 

(f) No Bonus. The Company hereby represents that there is no present intention
to pay any Company officer at the Executive Vice President level a bonus
pursuant to the Executive Incentive Compensation Plan adopted by the Board of
Directors in December of 2002 (the “Plan”) because the relevant revenue targets
under the Plan have not been reached, and, in reliance thereupon, Employee
expressly waives any claim to an earned bonus for the year 2003.

 

3.



--------------------------------------------------------------------------------

2. Benefits. Employee’s health insurance benefits shall cease on the earlier of
the Termination Date, or the date Employee or the Company actually terminates
Employee’s employment, subject to Employee’s right to continue his health
insurance under COBRA. Employee’s participation in all other benefits and
incidents of employment shall also cease on the earlier of the Termination Date
or the date Employee or the Company actually terminates Employee’s employment,
except that Employee shall cease accruing vacation time and paid time off as of
the date of this Agreement.

 

3. Stock. The vesting of any stock options shall continue through the remainder
of Employee’s employment, and both vesting and exercise shall be subject to the
terms and conditions of the Stock Option Agreements.

 

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employment
Agreement and NDA Agreement between Employee and the Company, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees. Employee shall return, by the Termination Date or any earlier
termination date, all of the Company’s property and confidential and proprietary
information in his possession to the Company.

 

5. Payment of Salary. Employee acknowledges and represents that, as of the
Effective Date of this Agreement, the Company has paid all salary, wages,
bonuses, commissions, distributions, interest, equity, severance, fees,
penalties and any and all other benefits and compensation due to Employee.

 

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its past and present administrators, managers, officers,
directors, employees, investors, stockholders, agents, predecessors, successors
in interest, and assigns, employee benefit plans and their fiduciaries,
subsidiaries, predecessors and successors in interest, agents, representatives
and assigns. Employee hereby fully and forever releases the Company and its past
and present administrators, managers, officers, directors, employees, investors,
stockholders, agents, predecessors, successors in interest, and assigns,
affiliates, divisions, subsidiaries, employee benefit plans and their
fiduciaries, subsidiaries, predecessors and successors in interest (the
“Releasees”), from, and agrees not to sue concerning, or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Employee may possess against any of
the Releasees arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this Agreement including, without
limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship (whether
on or before the Termination Date);

 

4.



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Employee’s right to
purchase or actual purchase (if any) of shares of stock of the Company,
including, without limitation, any claims for fraud; misrepresentation; breach
of fiduciary duty; breach of duty under applicable state corporate law; and
securities fraud under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; fraud in
the inducement; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; workers’
compensation; and disability benefits;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; The Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act; and the California Labor Code, including, but
not limited to, Labor Code Sections 1400-1408;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement nor to any rights to defense and indemnity the Employee may have
available to him from the Company pursuant to the terms of the Company’s
insurance policies, the Company’s By- Laws, or pursuant to statute or common
law.

 

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release

 

5.



--------------------------------------------------------------------------------

Agreement is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that:

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has twenty-one (21) days within which to consider this Agreement;

 

(c) he has seven (7) days following his execution of this Agreement to revoke
the Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

 

8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him against any of the Releasees other than the claims that are
released by this Agreement. Employee acknowledges that he has had the
opportunity to be advised by legal counsel and is familiar with the provisions
of California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the Releasees. Employee also represents
that he is not presently aware of any claims on his own behalf, not otherwise
released herein, against the Company or any of the Releasees, and that
consequently, he has no present intention to bring any claims on his own behalf
or on behalf of any other person or entity against the Company or any of the
Releasees.

 

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company following the Termination Date or the earlier termination of his
employment with the Company, and he hereby waives any right, or alleged right,
of employment or re-employment with the Company. Employee further agrees that he
will not apply for employment with the Company once his employment has been
terminated.

 

11. Confidentiality. The Parties acknowledge that their agreement to keep the
contents of, terms and conditions of, and the consideration for this Agreement
confidential was a material factor on which all parties relied in entering into
this Agreement. Except as permitted

 

6.



--------------------------------------------------------------------------------

herein, the Parties hereto agree to maintain in confidence the existence of this
Agreement, the contents, terms and conditions of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Severance Information”). The Parties may also disclose, on a reasonable “need
to know” basis the contents of, terms and conditions of, and the consideration
for this Agreement to (i) immediate family, (ii) legal and/or other professional
advisors, or Company personnel necessary to implement the Agreement (as
determined by the Company in its sole discretion), (iii) to enforce (or defend
against asserted claims of) breaches of this Agreement, or (iv) as required by
law (e.g. by subpoena or for tax disclosures) or pursuant to Court order. Except
as to (iii) and (iv), such recipients of Severance Information will also be
informed of the confidentiality requirements contained herein. Each Party hereto
otherwise agrees to take every reasonable precaution to prevent disclosure of
any Severance Information to other third parties, and agrees that there will be
no other publicity, directly or indirectly, concerning any Severance
Information.

 

12. Non-Disparagement. Employee agrees to refrain from any defamation, libel or
slander of the Releasees, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Releasees. Employee
agrees that he shall direct all inquiries for a formal reference from potential
employers to the Company’s Vice President, Human Resources. The Vice President
of Human Resources will supply the potential employer with the letter attached
as Exhibit B, or, if a verbal request is made, with any information contained in
that letter. Additionally, Employee may request that a senior staff member of a
potential employer or the recruiter for that employer contact Vivek Ranadive for
a verbal reference if that potential employer has made, or is about to make, an
employment offer to the Employee; and Vivek Ranadive will provide a positive,
personal oral reference. The Company’s current officers and directors agree to
refrain from any defamation, libel or slander of the Employee, and any tortious
interference with the contracts, relationships and prospective economic
advantage of the Employee, for so long as they remain employed with the Company.

 

13. No Cooperation. Employee agrees that following the termination of his
employment, he will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or court order to do so. Employee agrees both
to notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or court order to the Company. After the termination of his employment, if
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

 

14. Breach. Employee acknowledges and agrees that any breach of Paragraphs 6 or
8 hereof, except as permitted by paragraph 7(e) hereof, shall constitute a
material breach of this Agreement and shall entitle the Company to recover the
consideration provided to Employee under this Agreement, except as provided by
law, and that any material breach of any provision of this Agreement or of the
NDA, except as permitted by paragraph 7(e) hereof, shall constitute a material
breach of this Agreement and shall entitle the Company to seek injunctive relief
to restrain such breach and prevent irreparable harm, without prejudice to the
Company’s right to pursue all other remedies permitted by law. Except as
provided by law, the non-prevailing Party

 

7.



--------------------------------------------------------------------------------

in the adjudication of any claims shall be liable to the prevailing Party for
all reasonable costs (including the costs of arbitration, litigation and court
fees incurred in connection with such action), attorneys’ fees and any and all
damages incurred by the prevailing Party in enforcing (or defending against
claimed breaches of) the obligations under this Agreement and the NDA Agreement.

 

15. No Admission of Liability. The Parties each understand and acknowledge that
this Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party. No action taken by Employee hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgement or admission by the Employee of any fault or liability
whatsoever to the Company or to any third party.

 

16. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement, except
as provided in Paragraph 1(d).

 

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

18. No Representations. Each Party represents that it has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. In entering into this Agreement, neither Party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

 

19. Severability. In the event that any provision, or any portion thereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

20. Entire Agreement. This Agreement, the Offer Letter (as amended hereby), the
Employment Agreement, the NDA Agreement, and the Stock Option Agreements
represent the entire agreement and understanding between the Company and
Employee concerning the subject matter thereof and Employee’s employment with
and separation from Company and the events leading thereto and associated
therewith, and supersede and replace any and all prior agreements and
understandings between the Parties concerning the subject matter of such
Agreements and Employee’s relationship with the Company.

 

8.



--------------------------------------------------------------------------------

21. No Waiver. The failure of either the Company or the Employee to insist upon
the performance of any of the terms and conditions in this Agreement, or the
failure to prosecute any breach of any of the terms and conditions of this
Agreement, shall not be construed thereafter as a waiver of any such terms or
conditions. This entire Agreement shall remain in full force and effect as if no
such forbearance or failure of performance had occurred.

 

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Senior Vice President, General Counsel & Secretary of the
Company or the Chief Executive Officer of the Company.

 

23. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with California law, without regard to choice-of-law
provisions. The Parties consent to personal and exclusive jurisdiction and venue
in California.

 

24. Effective Date. This Agreement is effective after both parties have signed
it and after seven (7) days have passed since Employee has signed the Agreement
(the “Effective Date”). Employee has seven days after signing the Agreement to
revoke it. Revocation must be made in writing and delivered no later than seven
days after execution to the Senior Vice President, General Counsel & Secretary
for the Company.

 

25. Counterparts; Facsimile. This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. A signature shall be treated as a fully
enforceable signature hereto upon receipt by facsimile, mail, Federal Express
delivery or personal delivery.

 

26. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

9.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

TIBCO SOFTWARE INC.

Dated:  January 16, 2004

 

By:

 

/s/ William R. Hughes

--------------------------------------------------------------------------------

       

William R. Hughes

       

Sr. VP, General Counsel & Secretary

   

Bradley Rode, an individual

Dated:  January 16, 2004

 

/s/ Bradley Rode

--------------------------------------------------------------------------------

   

Bradley Rode

 

10.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE

 

This Supplemental Release (“Supplemental Agreement”) is made by and between
Bradley Rode (“Employee”) and TIBCO Software Inc. (the “Company”) (Employee and
Company jointly referred to as the “Parties”). Capitalized terms not defined in
this Supplemental Agreement shall have the meaning ascribed to them in the
Transition Agreement (defined below).

 

WHEREAS, Employee was employed by TIBCO Software Inc.;

 

WHEREAS, Employee and Company entered into a Transition and Release Agreement
dated January     ,2004 (the “Transition Agreement”);

 

WHEREAS, Employee’s employment ceased on [     ] 2004 (the “Actual Termination
Date”);

 

WHEREAS, as a condition precedent to the provision of certain consideration
under the Transition Agreement and this Supplemental Release the Parties agreed
in the Transition Agreement to resolve following the Actual Termination Date any
and all disputes, claims, complaints, grievances, charges, actions, petitions
and demands that the Employee may have against the Company, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with the Company;

 

THUS, in consideration of the promises made herein and in the Transition
Agreement, the Parties agree as follows:

 

1. Consideration.

 

(a) Cash Payment. The Company shall pay Employee the total amount of Twenty-Five
Thousand Dollars ($25,000), less applicable withholding, in accordance with the
Company’s regular payroll practices. This payment shall be made to Employee
within sixteen (16) days after the Effective Date of this Supplemental
Agreement, as defined below.

 

(b) COBRA Reimbursement The Company shall reimburse Employee for the payments he
makes for COBRA coverage for a period of eighteen (18) months following the
Actual Termination Date, or until Employee has secured other employment,
whichever occurs first, provided Employee timely elects and pays for COBRA
coverage. Following the Effective Date of this Supplemental Agreement, COBRA
reimbursements shall be made by the Company to Employee within fifteen (15) days
of Employee’s provision to the Company of documentation substantiating his
payments for COBRA coverage.

 

2. Benefits. Employee’s participation in all benefits and incidents of
employment shall cease on the Actual Termination Date subject to Employee’s
right to continue his health insurance under COBRA.

 

3. Stock. Employee agrees that he is not entitled to continued vesting in the
Stock Option Agreements subsequent to the Actual Termination Date. The exercise
of Employee’s vested shares, if any, shall continue to be governed by the terms
and conditions of the Stock Option Agreements.



--------------------------------------------------------------------------------

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employment
Agreement and NDA Agreement between Employee and the Company, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees. Employee shall return, by the Effective Date, all of the
Company’s property and confidential and proprietary information in his
possession to the Company. By signing this Agreement, Employee declares under
penalty of perjury that he has returned all Company property.

 

5. Payment of Salary. Employee acknowledges and represents that as of the
Effective Date of this Supplemental Agreement that the Company has paid all
salary, wages, bonuses, accrued vacation, commissions, distributions, interest,
equity, severance, fees, penalties and any and all other benefits and
compensation due to Employee.

 

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its past and present administrators, managers, officers,
directors, employees, investors, stockholders, agents, predecessors, successors
in interest, and assigns, employee benefit plans and their fiduciaries,
subsidiaries, predecessors and successors in interest, agents, representatives
and assigns. Employee hereby fully and forever releases the Company and its past
and present administrators, managers, officers, directors, employees, investors,
stockholders, agents, predecessors, successors in interest, and assigns,
affiliates, divisions, subsidiaries, employee benefit plans and their
fiduciaries, subsidiaries, predecessors and successors in interest (the
“Releasees”), from, and agrees not to sue concerning, or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Employee may possess against any of
the Releasees arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this Agreement including, without
limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase or actual purchase (if any) of shares of stock of the Company,
including, without limitation, any claims for fraud; misrepresentation; breach
of fiduciary duty; breach of duty under applicable state corporate law; and
securities fraud under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; fraud in the inducement, breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of



--------------------------------------------------------------------------------

emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; workers’
compensation; and disability benefits;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; The Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act; and the California Labor Code, including, but
not limited to, Labor Code Sections 1400-1408;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Supplemental Agreement, nor to any rights to defense and indemnity that
Employee may have available to him from the Company pursuant to the terms of the
Company’s insurance policies, the Company’s By-Laws, or pursuant to statute or
common law

 

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Supplemental Agreement. Employee acknowledges that the consideration
given for this Supplemental Agreement is in addition to anything of value to
which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that

 

(a) he should consult with an attorney prior to executing this Supplemental
Agreement;

 

(b) he has twenty-one (21) days within which to consider this Supplemental
Agreement;



--------------------------------------------------------------------------------

(c) he has seven (7) days following his execution of this Supplemental Agreement
to revoke the Agreement;

 

(d) this Supplemental Agreement shall not be effective until the revocation
period has expired; and

 

(e) nothing in this Supplemental Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

 

8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him against any of the Releasees other than the claims that are
released by this Supplemental Agreement. Employee acknowledges that he has had
the opportunity to be advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the Releasees. Employee also represents
that he is not presently aware of any claims on his own behalf, not otherwise
released herein, against the Company or any of the Releasees, and that
consequently, he has no present intention to bring any claims on his own behalf
or on behalf of any other person or entity against the Company or any of the
Releasees.

 

10. No Application for Employment. Employee understands and agrees that, as a
condition of this Supplemental Agreement, he shall not be entitled to any
employment with the Company, and he hereby waives any right, or alleged right,
of employment or re-employment with the Company. Employee further agrees that he
will not apply for employment with the Company.

 

11. Confidentiality. The Parties acknowledge that their agreement to keep the
contents of, terms and conditions of, and the consideration for this
Supplemental Agreement confidential was a material factor on which all parties
relied in entering into this Supplemental Agreement. Except as permitted herein,
the Parties hereto agree to maintain in confidence the existence of this
Supplemental Agreement, the contents, terms and conditions of this Supplemental
Agreement, and the consideration for this Supplemental Agreement (hereinafter
collectively referred to as “Settlement Information”). The Parties may also
disclose, on a reasonable “need to know” basis the contents of, terms and
conditions of, and the consideration for this Supplemental Agreement to: a)
immediate family; b) legal and/or other professional advisors, or Company
personnel necessary to implement the Supplemental Agreement (as



--------------------------------------------------------------------------------

determined by the Company in its sole discretion); c) to enforce (or defend
against asserted claims of) breaches of this Supplemental Agreement; or d) as
required by law (e.g. by subpoena or for tax disclosures) or pursuant to Court
order. Except as to the latter two categories, such recipients of Settlement
Information will also be informed of the confidentiality requirements contained
herein. Each Party hereto otherwise agrees to take every reasonable precaution
to prevent disclosure of any Settlement Information to other third parties, and
agrees that there will be no other publicity, directly or indirectly, concerning
any Settlement Information.

 

12. Breach. Employee acknowledges and agrees that any breach of Paragraphs 6 or
8 hereof, except as permitted by paragraph 7(e) hereof, shall constitute a
material breach of this Agreement and shall entitle the Company to recover the
consideration provided to Employee under this Agreement, except as provided by
law, and that any material breach of any provision of this Agreement, the
Transition Agreement, or of the NDA, except as permitted by paragraph 7(e)
hereof, shall constitute a material breach of this Agreement and shall entitle
the Company to seek injunctive relief to retrain such breach and prevent
irreparable harm, without prejudice to the Company’s right to pursue all other
remedies permitted by law. Except as provided by law, the non-prevailing Party
in the adjudication of any such claims shall be liable to the prevailing Party
for all reasonable costs (including the costs of arbitration, litigation and
court fees incurred in connection with such action), attorneys’ fees and any and
all damages incurred by the prevailing Party in enforcing (or defending against
claimed breaches of) the obligations under this Supplemental Agreement and the
NDA Agreement.

 

13. Arbitration. The Parties agree that any and all disputes arising out of the
terms of the Agreement, the Supplemental Agreement, their interpretation, and
any of the matters herein released, shall be subject to confidential and binding
arbitration in Santa Clara County before the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes, supplemented
by the California Code of Civil Procedure. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. The Parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
the Transition Agreement, this Supplemental Agreement and the NDA Agreement.

 

14. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Supplemental Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Supplemental Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

15. No Representations. Each Party represents that it has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Supplemental Agreement. In entering into this Supplemental
Agreement, neither Party has relied



--------------------------------------------------------------------------------

upon any representations or statements made by the other party hereto which are
not specifically set forth in this Supplemental Agreement.

 

16. Severability. In the event that any provision, or any portion thereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Supplemental Agreement shall continue in full force
and effect without said provision or portion of said provision.

 

17. Entire Agreement. This Supplemental Agreement, the Transition Agreement, the
Employment Agreement and the NDA Agreement represent the entire agreement and
understanding between the Company and Employee concerning the subject matter
thereof and Employee’s employment with and separation from the Company. and the
events leading thereto and associated therewith, and supersede and replace any
and all prior agreements and understandings between the Parties concerning the
subject matter of this Supplemental Agreement and Employee’s relationship with
the Company.

 

18. No Waiver. The failure of either the Company or Employee to insist upon the
performance of any of the terms and conditions in this Supplemental Agreement,
or the failure to prosecute any breach of any of the terms and conditions of
this Supplemental Agreement, shall not be construed thereafter as a waiver of
any such terms or conditions. This entire Supplemental Agreement shall remain in
full force and effect as if no such forbearance or failure of performance had
occurred.

 

19. No Oral Modification. This Supplemental Agreement may only be amended in a
writing signed by Employee and the Senior Vice President, General Counsel &
Secretary of the Company or the Chief Executive Officer of the Company.

 

20. Governing Law. This Supplemental Agreement shall be construed, interpreted,
governed, and enforced in accordance with California law, without regard to
choice-of-law provisions. The Parties consent to personal and exclusive
jurisdiction and venue in California.

 

21. Effective Date. This Supplemental Agreement is effective after both parties
have signed it and after seven (7) days have passed since Employee has signed
the Supplemental Agreement (the “Effective Date”). Employee has seven days after
signing the Supplemental Agreement to revoke it. Revocation must be made in
writing and delivered no later than seven days after execution, to the Senior
Vice President, General Counsel & Secretary for the Company.

 

22. Counterparts; Facsimile. This Supplemental Agreement may be executed in
counterparts and by facsimile, and each counterpart and facsimile shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned. A signature shall be treated
as a fully enforceable signature hereto upon receipt by facsimile, mail, Federal
Express delivery, or personal delivery.

 

23. Voluntary Execution of Agreement. This Supplemental Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a) They have read this Supplemental Agreement;



--------------------------------------------------------------------------------

(b) They have been represented in the preparation, negotiation, and execution of
this Supplemental Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Supplemental Agreement
and of the releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Supplemental
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Supplemental Agreement on the
respective dates set forth below.

 

       

TIBCO SOFTWARE INC.

Dated:__________________________________________

 

By:

 

 

--------------------------------------------------------------------------------

       

      William R. Hughes

       

      Sr. VP, General Counsel & Secretary

       

Bradley Rode, an individual

Dated: __________________________________________

     

 

--------------------------------------------------------------------------------

       

Bradley Rode